Citation Nr: 1431985	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  04-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected degenerative joint disease of the lumbar spine ("low back disability").


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for lumbosacral strain, a right knee condition and a left knee condition.  During the pendency of the appeal, the RO granted service connection for degenerative joint disease of the lumbar spine.  The appeal was transferred to the RO in Detroit, Michigan.  

In October 2007, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In April 2008, the Veteran testified during a Board videoconference hearing before another VLJ.  Transcripts of both hearings are associated with the claims file.  In February 2014, the Veteran was notified that the VLJ who held his April 2008 Board hearing was no longer employed by the Board.  The Veteran declined an offer for another hearing.  

The case was brought before the Board in June 2008, at which time the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development.  After the development was completed, the matter was again brought before the Board in April 2010, which denied the claim for service connection for a bilateral knee disability and a low back disability.  In November 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by the parties, vacating the decision and remanding the matter to the Board for further action.  In February 2011, the Board again denied service connection for a bilateral knee disability and a low back disability.  The Court granted a JMR in August 2011 to vacate the decision and to remand the matter for further action.  The Board remanded the matter again to the AOJ in February 2012 to obtain an addendum opinion to the December 2008 VA examination.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals an August 2013 VA examination, which has been considered by the RO in the October 2013 supplemental statement of the case.

In a May 2014 correspondence, the issue of entitlement to service connection for a bilateral ankle disability appears to have been raised.  The correspondence included a request for a VA examination to address the etiology of abnormal deep tendon reflexes of the bilateral ankle found during an August 2013 VA examination of the thoracolumbar spine.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, this appeal has been previously addressed by the Board and the Court.  Most recently, in February 2012, the Board had remanded the appeal to obtain a new VA examination and opinion on the etiology of any current low back disability and bilateral knee disability.  (As stated above, the low back disability claim for service connection has been granted.).  

In August 2013, the Veteran underwent a new VA examination.  In pertinent part, the VA examiner opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by an in-service event, injury, or illness.  The VA examiner based her opinion on the lack of medical evidence, including service treatment records, that support a finding that the Veteran injured his knees in service.  

The Veteran contends that during service, he injured his knees while participating in a ceremony onboard a ship.  He said that he had pain and swelling in his knees.  He sought treatment and was told that his knees were twisted and slightly separated.  His said that his knees were wrapped in an ace bandage, that he was put on crutches, and that he was told to stay off his knees as much as possible.  He said that the swelling subsided after one week, but afterwards, his knees would pop when they were stretched.  See April 2008 Board hearing transcript and July 2009 statement.  Despite these contentions, the VA examiner relied, in part, on the lack of documentation of any knee pain or injury in the Veteran's service treatment records or knee complaints on his separation examination as part of the basis for her negative opinion.  The Board notes that the VA examiner cannot ignore lay evidence of an in-service injury and base an opinion that there was no relationship to service solely on the lack of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Furthermore, the Board notes that the August 2013 VA examiner failed to address a positive opinion provided by the Veteran's private treating physician, Dr. Smith.  In a May 2004 statement, Dr. Smith stated that he had been treating the Veteran for knee pain and found no significant pathology for small bilateral effusions seen on an x-ray.  Dr. Smith opined that it was possible that his current knee pain was related to a previous injury incurred while the Veteran was in service.  As the August 2013 VA examiner did not properly consider the Veteran's lay contentions and found that there was no medical evidence that supported the incurrence of an in-service knee injury, the Board finds that the August 2013 VA opinion is inadequate.  

Moreover, in the Veteran's May 2014 correspondence, the Veteran argued, in the alternative, that the Veteran's bilateral knee disability was secondary to his service-connected low back disability.  The August 2013 VA examiner was not asked to opine as to whether the Veteran's low back disability caused or permanently aggravated the Veteran's bilateral knee disability.  As the record does not contain sufficient evidence to determine whether the Veteran's bilateral knee disability is etiologically related to his service-connected low back disability, a new VA opinion is warranted.    

On remand, the VA examiner should provide a VA opinion on the etiology of the Veteran's bilateral knee disability.  In the reasoning for the opinion, the VA examiner must address the Veteran lay contentions regarding the nature and extent of his in-service injury.  In addition, the VA examiner must address any positive medical evidence that supports a finding that the Veteran's current bilateral knee disability is related to any in-service event, injury, or illness.  Finally, the VA examiner must provide an opinion as to whether the Veteran's service-connected low back disability caused or aggravated his bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his bilateral knee disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After the above development has been completed, the Veteran's claims file should be returned to the August 2013 VA examiner or another examiner if she is not available.  The claims file, including access to the virtual record, and a copy of this remand should be made available for review in conjunction with the addendum.  

After a review of the record on appeal, the examiner is asked to respond to the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee disability is etiologically related to any event, injury, or illness in-service?

b. Is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee disability is proximately due to or caused by the Veteran's service-connected degenerative joint disease of the lumbar spine?

c. Is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee disability was permanently aggravated beyond its natural progression by the Veteran's service-connected degenerative joint disease of the lumbar spine?  

In answering the above, the VA examiner should consider and address the following:

The Veteran's contention that he experienced bilateral knee pain and swelling following a knee injury during an in-service ceremony.  He said that he was treated with a bandage, that the swelling subsided within one week, and thereafter, that his knees popped when they were outstretched.

A May 2005 statement of the Veteran's private treating physician, Dr. Smith, that an x-ray showed no significant pathology for small bilateral knee effusions, which possibly indicated that his current knee pain was related to his in-service injury.  

In providing the requested opinions, the examiner is reminded that a complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.  

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



